Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Joseph Agostino on February 28th, 2022.
The application has been amended as follows:

	In the claims:

	In Claim 1, Line Number 28, please replace the word “thereof” with the phrase, “of the first or second photovoltaic module” after the phrase, “of the second surface” and before the comma.
	

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a system, comprising: a plurality of photovoltaic modules, wherein the plurality of photovoltaic modules includes a first photovoltaic module and a second photovoltaic module, each of the photovoltaic modules including a first end, a second end opposite the first end, a first surface extending form the first end to the second end, a second surface opposite the first surface and extending from the first end to the second end, and at 3 to 150 kg/m3 and a crush strength of 29 psi to 200 psi, wherein the at least one spacer is positioned between the second surface and the roof deck, and wherein the at least one spacer includes a nail plate configured to receive at least one nail, wherein the plurality of photovoltaic modules is configured to be installed on a roof deck, and a fan installed on the roof deck and adjacent to the at least one of the plurality of photovoltaic modules, wherein the fan is configured to exhaust air through the at least one spacer of the at least one of the photovoltaic modules, wherein the at least one spacer of each of the first photovoltaic module and the second photovoltaic modules covers a portion of the first or second photovoltaic module, wherein an uncovered portion of the second surface of the first photovoltaic module overlaps the first surface of the second photovoltaic module, a watershedding layer located between the at least one spacer and the roof deck.
Although Kalkanoglu et al. (US 2009/0000222 A1) discloses a system (Paragraph 0003) comprising: a plurality of photovoltaic modules (at least a first and second), each of the photovoltaic modules including: a first end, a second end opposite the first end, a first surface extending from the first end to the second end, a second surface opposite the first surface and extending from the first end to the second end (See Annotated Kalkanoglu Figure 2, #110 below & Paragraph 0095). Kalkanoglu et al. ‘222 teaches a spacer juxtaposed with the second surface (Figure 1, #102), the spacer comprises fibers (Paragraph 0119).  Kalkanoglu et al. ‘222 discloses that the photovoltaic modules are configured to be installed on a roof deck, wherein the spacer is positioned between the second surface and the roof deck (Paragraph 0003 & 0032).
Kalkanoglu et al. ‘222 discloses that at least one spacer includes a nail plate configured to receive at least one nail (Figure 5, #568 & Paragraph 0122).

Kalkanoglu et al. ‘222 teaches a plurality of photovoltaic modules includes a first photovoltaic module includes a first photovoltaic module and a second photovoltaic module (Paragraph 0006 – the photovoltaic cells are in an array form) but does not explicitly disclose that the at least one spacer of each of the first photovoltaic module and the second photovoltaic module covers a portion of the second surface thereof, and wherein an uncovered portion of the second surface of the first photovoltaic module overlaps the first surface of the second photovoltaic module, wherein the spacer of the first photovoltaic module is proximate to the spacer of the second photovoltaic module.
	Kalkanoglu et al. ’222 discloses that Kalkanoglu et al. US (2008/0271774 A1) is incorporated by reference (Paragraph 0138).
	Kalkanoglu et al. ‘774 discloses that the photovoltaic modules are arranged such that they overlap (Figure 12).

A skilled artisan would not have had a reason for the above stated limitations, therefore the system as claimed in claim(s) 1-13, 16-17 and 20 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726